department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-132139-00 date date internal_revenue_service number release date index number legend company subsidiaries a b c d p1 p2 year date dear this letter is in response to your letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 and sec_1375 of the internal_revenue_code facts company was incorporated in year and elected to be taxed as an s_corporation effective date company has subchapter_c_earnings_and_profits a b c and d are the shareholders of company company has four wholly owned subsidiaries qualified_subchapter_s_subsidiary elections were made for subsidiaries to diversify company has or plans to invest in publicly traded limited_partnerships p1 and p2 that are taxed as partnerships for federal_income_tax purposes under sec_7704 company has or will receive a distributive_share of partnership income gain losses deductions credits and distributions from p1 and p2 in accordance with subchapter_k plr-132139-00 p1’s business consists of purchasing gathering transporting trading storage and resale of crude_oil and refined petroleum products and related activities p2’s business consists of interstate and intrastate crude_oil transportation terminalling and storage as well as crude_oil gathering and marketing activities company requests two rulings for determining excess_net_passive_income under sec_1362 and sec_1375 company’s distributive_share of gross_receipts attributable to the interests that it has or will acquire in p1 and p2 which are taxed as partnerships for federal_income_tax purposes pursuant to sec_7704 constitutes gross_receipts and for purposes of determining excess_net_passive_income under sec_1362 and sec_1375 company’s distributive_share of gross_receipts attributable to the interests it has or will acquire in p1 and p2 which are taxed as partnerships for federal_income_tax purposes pursuant to sec_7704 will not constitute passive_investment_income law and analysis sec_702 requires each partner to take into account separately its distributive_share of the partnership's items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 requires each partner to take into account separately any partnership_item that would result in an income_tax_liability for any partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_1362 allows a small_business_corporation as defined in sec_1361 to elect to be an s_corporation this election however is terminated under the provisions of sec_1362 if the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1_1362-2 provides in general that gross_receipts means the total amount received or accrued under the method_of_accounting used by the corporation in computing its taxable_income and is not reduced by returns and allowances cost_of_goods_sold or deductions sec_1362 provides in general that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities gross_receipts from such sales plr-132139-00 or exchanges being taken into account for purposes of this paragraph only to the extent of gains therefrom sec_1375 imposes a tax on the excess_net_passive_income of an s_corporation in any year in which the corporation has accumulated_earnings_and_profits at the close of the taxable_year and has gross_receipts more than percent of which are passive_investment_income sec_7704 requires that except as provided in sec_7704 a publicly_traded_partnership shall be treated as a corporation for federal_income_tax purposes sec_7704 defines the term publicly_traded_partnership as any partnership if interests in such partnership are traded on an established_securities_market or are readily tradeable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to any publicly_traded_partnership for any taxable_year if the partnership met the gross_income requirements of sec_7704 for the current taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements if percent or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income except as otherwise provided for purposes of this section mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 but is not a product described in sec_613 or b revrul_71_455 1971_2_cb_318 holds that for purposes of the passive_investment_income limitations an electing small_business_corporation should include its distributive_share of gross_receipts from a joint_venture rather than its distributive_share of ordinary_loss from the joint_venture because items of income maintain their character upon distribution to the partners under sec_702 the character of the gross_receipts of the joint_venture were not converted into passive_investment_income upon distribution to the small_business company described in the revenue_ruling conclusions company's distributive_share of gross_receipts from p1 and p2 if separately plr-132139-00 taken into account may affect company’s federal_income_tax liability under sec_1362 the status of company as an s_corporation could depend upon the character of company's distributive_share of gross_receipts from p1 and p2 thus pursuant to sec_1_702-1 company should separately take into account its distributive_share of its gross_receipts from p1 and p2 the character of company’s distributive_share of gross_receipts from p1 and p2 will be the same as the character of the partnership receipts for p1 and p2 based upon the information submitted and representations made we conclude that company's distributive_share of p1 and p2's gross_receipts will be included in company's gross_receipts for the purpose of applying the passive investment limitation of sec_1362 and sec_1375 and sec_2 company's distributive_share of gross_receipts attributable to p1's purchasing gathering transporting trading storage and resale of crude_oil and refined petroleum products and related activities and p2's interstate and intrastate crude_oil transportation terminalling and storage as well as crude_oil gathering and marketing activities will not constitute passive_investment_income under sec_1362 and sec_1375 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives this ruling is directed only to the taxpayer who has requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
